DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2012/0178179).

Kim’s system also includes at least one measuring device configured for interacting with the test strip ([0077], and illustrated in Fig. 2a), the measuring device includes at least one sealing element configured for hermetically sealing the vent opening of the test strip from an ambient atmosphere (implied, as the link between ports 145 and 150 must be sealed for the effectiveness of the pumps); and at least one suction device adapted to provide an underpressure to the vent opening; wherein the measuring device further comprises at least one valve or is connectable to the at least one valve (Id, see pumps and 3-way valves from figure).
Regarding claim 2, the valve comprises a three-way valve, and wherein the vent opening is connected to a vent port or to the suction device (as in Fig 2a, see discussion above).
Regarding claim 3, the valve is configured to vent the vent opening of the test strip when the measuring device interacts with the test strip ([0077]-[0085]).
Regarding claim 4, the valve is configured to vent the vent opening of the test strip when the test strip is inserted in the measuring device (Id).

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  with regard to claims 5-13, these represent features that are not present in the references used in the rejection.  The examiner lacks evidence by which to deem them obvious.  The method of claims 14-16 appear to use the device in a distinct way, and they examiner lacks evidence to find a similar structure being used in this way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Christopher Adam Hixson/           Primary Examiner, Art Unit 1797                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Adam Hixson/           Primary Examiner, Art Unit 1797